Citation Nr: 0106999	
Decision Date: 03/08/01    Archive Date: 03/16/01

DOCKET NO.  97-22 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for alcohol abuse and 
drug abuse.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for bronchitis.


REPRESENTATION

Appellant represented by:	Gary J. Pieples, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The veteran served on active duty from December 1977 to 
February 1978.  This case, which included the issue of 
entitlement to service connection for schizophrenia, was 
remanded by the Board of Veterans' Appeals (Board) to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, for additional development.  The veteran 
recently moved to Arizona, and the claims file has been 
transferred to the Phoenix RO.

A September 1999 rating decision granted entitlement to 
service connection for paranoid schizophrenia and assigned a 
100 percent evaluation, effective April 16, 1996.  The issues 
listed on the title page continued to be denied.  A November 
1999 rating decision proposed a finding of incompetency, and 
the veteran was notified of this later in November 1999.  A 
January 2000 rating decision determined that the veteran was 
incompetent to handle disbursement of his VA funds, and the 
veteran was notified of this in February 2000.  A fiduciary 
was appointed for the veteran in March 2000.  The veteran's 
sister was appointed as a legal custodian in June 2000.  In a 
statement from the veteran received by VA in August 2000, he 
requested a personal hearing on the issue of his competency.  
A statement from the veteran that was received by VA in 
September 2000 is a notice of disagreement to the finding of 
incompetency.  However, no statement of the case on the issue 
of the veteran's incompetency has been issued to the veteran.  

According to a June 2000 letter to the veteran's fiduciary, 
VA planned to stop benefit payment from May 1, 2000, to May 
4, 2000, because the veteran had been admitted to a VA 
Medical Center from April 24 to May 4, 2000, and the law 
requires that VA discontinue payments to an incompetent 
veteran hospitalized by the United States if the veteran has 
no spouse or child and an estate valued at $1,500 or more; it 
was noted that a personal hearing could be requested.  It was 
requested on behalf of the veteran by his representative in 
July 2000 that he be afforded a pre-termination hearing, 
which has not been conducted.  

Based on the above, the Board finds that the RO should 
schedule the veteran for a personal hearing at the RO on the 
issues of whether he is competent to receive his VA benefits 
and whether payment should have been stopped from May 1, 
2000, to May 4, 2000.  After the hearing has been conducted, 
the RO should readjudicate the issues of whether the veteran 
is competent to receive his VA benefits and whether benefits 
payment should have been stopped from May 1 to May 4, 2000.  
Unless both issues are rendered moot, the RO should provide 
the veteran and his representative with a statement of the 
case and inform them of the requirements to perfect an appeal 
with respect to the new issue(s).


FINDINGS OF FACT

1.  The veteran's claims for service connection for alcohol 
abuse and drug abuse were received after October 31, 1990.

2.  Service connection was denied for bronchitis in an 
unappealed rating decision dated in November 1991.

3.  Evidence which is not cumulative or redundant of evidence 
previously of record and which is so significant that it must 
be considered to fairly decide the merits of the previously 
denied claim has not been received since the November 1991 
rating decision.
CONCLUSIONS OF LAW

1.  The claims for service connection for alcohol abuse and 
drug abuse are legally insufficient.  38 U.S.C.A. § 1131 
(West 1991 and Supp. 2000); 38 C.F.R. § 3.301(a) (2000); 
Sabonis v. Brown, 6 Vet.App. 426 (1994).

2.  New and material evidence to reopen the veteran's claim 
for service connection for bronchitis has not been received.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Alcohol and Drug Abuse

The veteran contends that service connection is warranted for 
alcohol abuse and drug abuse because they began during 
service.  Service connection may not be granted for 
disability resulting from a veteran's abuse of alcohol or 
drugs for claims filed after October 31, 1990.  38 U.S.C.A. 
§ 1131 (West 1991); 38 C.F.R. § 3.301(a) (2000); VAOPGCPREC 
2-97.  In Sabonis v. Brown, 6 Vet.App. 426, 430 (1994), the 
United States Court of Appeals for Veterans Claims held that 
in cases in which the law and not the evidence is 
dispositive, a claim for entitlement to VA benefits should be 
denied or the appeal terminated because of the absence of 
legal merit or the lack of entitlement under the law.  Since 
direct service connection for alcohol and drug abuse is 
prohibited by law, the veteran's claims for service 
connection for alcohol abuse and for drug abuse are legally 
insufficient.  




New and Material Evidence

Generally, a claim which has been denied in an unappealed 
rating decision may not thereafter be reopened and allowed.  
38 U.S.C.A. § 7105 (West 1991).  The exception to this rule 
is 38 U.S.C.A. § 5108 which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

New and material evidence is evidence not previously 
submitted to decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  New evidence will be presumed credible solely 
for the purpose of determining whether the claim has been 
reopened.  Justus v. Principi, 3 Vet. App. 510, at 513 
(1992).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. § 1131 (West Supp. 2000).  

Service connection was denied for bronchitis in an unappealed 
rating decision dated in November 1991 because there was no 
evidence of bronchitis, or exposure to poison gas, in service 
and no subsequent evidence that the veteran had bronchitis 
due to service.  

Evidence on file at the time of the November 1991 rating 
decision consisted of Children's Hospital Medical Center 
records dated in August 1976, the veteran's service medical 
records, and a September 1991 VA examination report.

August 1976 records from Children's Hospital Medical Center 
reveal that the veteran apparently had an allergic reaction 
involving shortness of breath to an IVP dye while 
hospitalized in February 1976.  His lungs were clear to 
auscultation and percussion when examined in August 1976.  
The veteran's service medical records do not contain any 
complaints or findings of bronchitis or evidence of exposure 
to poison gas.  The diagnoses on VA examination in September 
1991 were chronic nasal obstruction due to turbinate 
hypertrophy and chronic bronchitis.

Evidence received by VA after the November 1991 rating 
decision consists of VA hospital reports and treatment 
records beginning in March 1996, VA examination reports dated 
in October 1996 and August 1999, private medical reports 
dated in April 1997 and May 1999, an April 1998 transcript of 
the veteran's RO hearing, and statements from and on behalf 
of the veteran.

The medical records received after November 1991 refer 
primarily to the veteran's psychiatric disability.  On VA 
respiratory examination in October 1996, the diagnosis was 
cigarette smoker with chronic bronchitis.  It was noted on 
pulmonary function tests in October 1996 that the results 
suggested upper airway obstruction.  The veteran testified at 
his RO hearing in April 1998 that he incurred bronchitis in 
service from exposure to poison gas and that his lungs were 
also damaged by cigarettes.  The rest of the evidence 
received by VA since July 1991 does not refer to respiratory 
disability.

The evidence previously of record established that the 
veteran had bronchitis in 1991.  To the extent that the 
evidence added to the record after November 1991 continues to 
show the presence of bronchitis, it is cumulative in nature.  
The evidence added to the record includes no competent 
evidence that the veteran's bronchitis is due to service, 
including service exposure to poison gas.  Therefore, the 
evidence added to the record is not so significant by itself 
or when considered in the context of the evidence previously 
of record that it must be considered in order to fairly 
decide the merits of the veteran's claim.  In this regard, 
the Board notes that the evidence added to the record 
includes the veteran's own statements to the effect he 
incurred bronchitis due to service exposure to poison gas, 
but his lay assertions of medical causation cannot serve as a 
predicate to reopen the claim.  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).  Therefore, the claim for service 
connection for bronchitis has not been reopened.


ORDER

Service connection for alcohol abuse and for drug abuse is 
denied.

New and material evidence not having been submitted, 
reopening of the veteran's claim for service connection for 
bronchitis is denied.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals



 

